Citation Nr: 0110757	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Adjustment of income for pension purposes based on medical 
expenses paid during 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 2000 decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for adjustment 
of income for pension purposes based on medical expenses paid 
during 1998.


FINDING OF FACT

The veteran did not file expenses for 1998 medical treatment 
until January and March 2000.


CONCLUSION OF LAW

The veteran is not entitled to have medical expenses first 
reported in 2000 considered in calculating his award of non-
service-connected pension benefits for 1998.  38 U.S.C.A. 
§§ 1506, 1521, 5110(h) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.252, 3.272, 3.277, 3.660(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative assert that medical 
expenses paid for in 1998, while first reported to VA in 
2000, should be considered in calculating his award of non-
service-connected pension benefits for 1998.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 


Under applicable law, a veteran who served in the active 
military service for 90 days or more during a period of war 
and who is permanently and totally disabled due to non-
service-connected disability not the result of the veteran's 
own willful misconduct is entitled to pension payable at the 
rate established by law, reduced by the veteran's annual 
income and, if the veteran is married and living with his 
spouse, the annual income of the spouse.  38 U.S.C.A. §§ 1521 
(West 1991); 38 C.F.R. § 3.252 (2000).

For pension purposes, payments of any kind from any source 
will be counted as income during the 12-month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272 (2000).  Unless otherwise 
provided, expenses deductible under this section are 
deductible only during the 12-month annualization period in 
which they were paid.  Id.  Expenses deductible under this 
section include unreimbursed medical expenses.  38 C.F.R. 
§ 3.272(g) (2000).

A person who is receiving pension benefits is required to 
report to VA in writing any material change or expected 
change in his or his income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506 
(West 1991& Supp. 2000); 38 C.F.R. §§ 3.277, 3.660 (2000).  
Where payment of VA pension benefits were made at a lower 
rate because of anticipated income, increased pension may 
only be awarded if satisfactory evidence is received within 
the same or the next calendar year.  38 C.F.R. § 3.660(b)(1) 
(2000) (emphasis added).  

In the present case, the Board finds that the veteran did not 
timely file with VA his 1998 medical expenses.  Specifically, 
the record shows that, in November 1994, the veteran was 
awarded a non-service connected disability pension.  In 
August 1996, the veteran was notified that VA was terminating 
the payment of pension benefits because of a change in income 
or net worth.  In September 1996, following receipt of an 
August 1996 application, the RO granted the veteran's claim.  
In May and 

August 1997, the veteran was notified that VA was proposing 
to terminate the payment of pension benefits because of a 
change in income or net worth.  In October 1998, the veteran 
filed a VA Form 21-4138, statement in support of claim, along 
with a VA Form 21-527, Income-Net Worth and Employment 
Statement, and a VA Form 20-5655, Financial Status Report, in 
support of a claim for payment of pension benefits.  In 
January 1998, the veteran was granted special monthly pension 
by reason of being housebound.  In February 1998, the RO 
wrote the veteran and asked that he provide certain financial 
information before benefits would be paid.  In February 1998, 
a statement was received from the veteran's wife.  In March 
1998, the veteran's representative filed a statement relating 
to the veteran's wife's receipt of Social Security 
Administration (SSA) benefits, along with correspondence from 
the SSA.  In April 1998, the RO wrote the veteran and asked 
that he provide certain financial information before VA would 
reinstate his non-service-connected disability pension.  In 
March and April 1998, financial information was received from 
the veteran.  In July 1998, the veteran wrote the RO and 
asked that his non-service-connected disability pension be 
reinstated.  In September 1998, the RO advised the veteran 
that he had been approved for an award of pension benefits 
with different rates of monthly payments, effective from 
November 1997, December 1997, and April 1998.  Thereafter, no 
timely statement of medical expenses was received by the RO 
for the calendar year 1998.  38 C.F.R. § 3.660(b).

The Board recognizes that the RO, in January 2000, received 
the veteran's VA Form 21-8416, Medical Expense Report.  The 
VA Form 21-8416 included a list of the veteran's medical 
expenses for both 1998 and 1999.  Thereafter, in March 2000, 
the RO received from the veteran a second VA Form 21-8416, 
Medical Expense Report, that again showed his medical 
expenses for 1998.  However, the January and March 2000 
statements of the veteran's 1998 medical expenses were 
submitted after the time period for filing this information 
had passed.  38 C.F.R. § 3.660(b).  Consequently, the Board 
finds that veteran's pension benefits for 1998 may not be 
adjusted to reflect unreimbursed medical expenses that were 
first reported in 2000.


The Board notes that RO's February and March 2000 letters to 
the veteran notified him that, in calculating his VA pension 
payment, VA could not consider unreimbursed medical expenses 
paid in 1998 because the last date on which VA accepted 
reports of 1998 unreimbursed medical expenses was 
December 31, 1999.  

The Board recognizes that the veteran claimed that he either 
did not know he had until December 31, 1999, to advise VA of 
his medical expenses for 1998 or that he did not have the 
time to file the information about his 1998 medical expenses 
until early 2000.  As to the first argument, the Board notes 
that the United States Supreme Court has held that everyone 
dealing with the Government is charged with knowledge of 
federal statutes and lawfully promulgated regulations.  Fed. 
Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  
"Thus, regulations are binding on all who seek to come 
within their sphere, 'regardless of actual knowledge of what 
is in the regulations or of the hardship resulting from 
innocent ignorance.'"  Morris v. Derwinski, 1 Vet. App. 
(1991), citing Fed. Crop Ins. Corp. at 385.  The holding in 
Fed. Crop Ins. Corp. has been applied by the United States 
Court of Appeals for Veterans Claims to situations where VA 
law and regulations control.  See Velez v. West, 
11 Vet. App. 148, 156 (1998); see also Morris, supra.  
Therefore, despite any claims to the contrary, the veteran is 
charged with knowledge of the law and regulations concerning 
the requirement for timely reporting of expenses.  

As to the veteran's second argument, the record shows that 
the veteran, after being notified in September 1998 of the 
award, had over a year in which to inform VA of his 1998 
medical expenses.  Additionally, filing a medical expenses 
report was nothing new to the veteran; he did so even when he 
filed his original claim for pension in 1994.  Moreover, the 
analysis with respect to his lack of understanding regarding 
the deadline for filing also applies to his argument that he 
did not know of the need to file.  He is charged with 
knowledge of the requirement.

In summary, the veteran's pension benefits for 1998 may not 
be adjusted to take into account the 1998 medical expenses he 
reported in 2000 because he did not provide 

the necessary information by December 31, 1999 (i.e., the end 
of the calendar year that follows the year in which the 
expenses were paid).  Under the provisions of 38 U.S.C.A. 
§ 7104(c), the Board is bound in its decisions by the 
applicable regulations.  The regulatory criteria and case law 
cited above are controlling, and a review of the laws and 
regulations reveals no other provision that would allow the 
veteran's pension benefits to be adjusted to reflect 
unreimbursed medical expenses paid in 1998, first reported in 
2000.  

Lastly, the Board recognizes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This is so because the requirements of the 
new law have been satisfied.  By the RO decision, the 
statement of the case, and the February and March 2000 
letters furnished to the veteran, the RO has notified him of 
the information and evidence necessary to substantiate his 
claim.  There is no indication that additional evidence 
exists and can be obtained on the issue here in question.  In 
light of the applicable rules and regulations and the 
evidence already obtained by the RO, adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

